Citation Nr: 1742455	
Decision Date: 09/26/17    Archive Date: 10/04/17

DOCKET NO.  13-31 462	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for a kidney disorder, to include chronic glomerulonephritis, as claimed to be caused by in-service staphylococcus infections.

2.  Entitlement to service connection for an acquired psychiatric disorder, to include as secondary to a kidney disorder.


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney


ATTORNEY FOR THE BOARD

M. Tang, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1972 to May 1974.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a November 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  

In May 2015, the Board recharacterized the issues as shown on the title page and then remanded them for further development.  See Brokowski v. Shinseki, 23 Vet. App. 79, 86-87 (2009); Clemons v. Shinseki, 23 Vet. App. 1 (2009).


FINDINGS OF FACT

1.  The Veteran's service treatment records reflect recurring staphylococcus infections throughout active service.

2.  The competent and persuasive evidence of record does not reflect that the Veteran's current kidney disorder, to include chronic glomerulonephritis and end stage renal disease, was incurred during active service or is etiologically related to an in-service injury, event, or disease, including the recurring staphylococcus infections.

3.  The Veteran does not have a diagnosis of PTSD based on a corroborated stressor.

4.  The competent and persuasive evidence of record does not reflect that the Veteran's acquired psychiatric disorder was incurred during active service or is etiologically related to an in-service injury, event, or disease; nor caused or aggravated by a kidney disorder.



CONCLUSIONS OF LAW

1.  The criteria for service connection for a kidney disorder have not been met.  38 U.S.C.A. §§ 1110, 5103, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).

2.  The criteria for service connection for an acquired psychiatric disorder have not been met.  38 U.S.C.A. §§ 1110, 5103, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated during active service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303(a) (2016).  Generally, in order to establish service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131 (West 2014).  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b) (2016).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service. 38 C.F.R. § 3.303(d) (2016).

Service connection may also be established for a current disability on the basis of a presumption under the law that certain chronic diseases, including glomerulonephritis and psychoses, if manifested to a compensable degree within one year after discharge from service.  38 U.S.C.A. §§ 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309(a) (2016).

Service connection may be otherwise be established on a presumptive basis for certain diseases resulting from exposure to an herbicide agent, such as Agent Orange, if a Veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period from January 9, 1962 to May 7, 1975, absent affirmative evidence to establish that the Veteran was not exposed to such herbicide agent during that service.  See 38 C.F.R. §§ 3.307(a)(6)(iii) (2016).  If a Veteran is presumably exposed to an herbicide agent, then there is a presumption of service connection for certain enumerated diseases.  38 U.S.C.A. § 1116 (West 2014); 38 C.F.R. §§ 3.307(a) and 3.309(e) (2016).

Secondary service connection may be granted for a disability that is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310(a) (2016).  Secondary service connection includes the concept of aggravation of a nonservice-connected disability by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995).

Kidney Disorder

The Veteran contends that either his recurrent in-service staphylococcus infections caused his kidney disorder, or that it was due to exposure to Agent Orange during active service.  See November 2007 VA Form 21-4138, Statement in Support of Claim.  

Although the Board acknowledges the Veteran's time of service in the Republic of Vietnam, a kidney disorder, such as glomerulonephritis, is not enumerated as a disease associated with exposure to herbicide agents under 38 C.F.R. § 3.309(e).  The Secretary of VA determined that a presumption of service connection based on exposure to herbicide agents used in the Republic of Vietnam during the Vietnam era is unwarranted but for the enumerated disorders.  See Veterans and Agent Orange Update:  Update 2012, 77 Fed. Reg. 20,308-20,313 (Apr. 11, 2014).  Accordingly, presumptive service connection for a disease associated with herbicide agent exposure is not warranted in this case.  38 C.F.R. §§ 3.307, 3.309(e) (2016).

Notwithstanding the fact that his kidney disorder is not an enumerated presumption, the United States Court of Appeals for the Federal Circuit determined that a claimant is not precluded from establishing service connection if proof of direct causation is provided.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).

The Veteran has a current diagnosis for a kidney disorder.  As such, the Board finds that the first criterion for service connection is satisfied.  

The Veteran's entrance examination noted pes planus, but not for any other preexisting conditions pertaining to the issues on appeal, upon entering service.  His service treatment records did indicate that he had recurrent staphylococcus abscesses on various body parts during active service.  Thus, the Board finds that the second criteria for service connection (in service event, injury or disease) have been met.  However, for reasons stated below, the Board finds that service connection is not warranted.

A February 1974 service treatment record shows that the Veteran had an abscess on the fifth toe.  The examiner noted the Veteran had a history of abscesses on multiple sites over the last several months.  The examiner opined that the Veteran "harbors a strain of staph to which he seems unusually susceptible" to infections and that improper care of feet coupled with a dirty work environment attributed to some of these abscesses.  

A March 1974 service medical evaluation shows that the Veteran was "presently free of abscesses."  The examiner also noted that the Veteran's recurrent abscesses have been used as a "great escape" from work and as a means of manipulating others.  The Veteran's separation examination was negative for glomerulonephritis , or any other kidney disorders and did not note any staphylococcus infections or abscesses.

The Veteran did not have any post-service treatment records within one year after service relating to his staphylococcus infections or any kidney-related disorders.

An April 1994 VA medical record indicated the Veteran was diagnosed with recurrent lymphangitis, suspected to be etiologically related to his staphylococcus infections.  He was treated with antibiotics and this issue resolved within two to three days.  This record was otherwise silent as to any kidney-related disorders.

In February 2003, a private physician initially diagnosed the Veteran with nephrotic syndrome "of questionable etiology" and opined that the most common causes with this kidney disorder were from "membranous nephropathy or focal segmental glomerular sclerosis."  The Veteran reported a history of hematuria and denied any coronary artery disease or diabetes mellitus. 

A physician in a May 2003 private treatment record noted that his test results plus the renal biopsy results indicated "classic for membranous nephropathy" and opined that he had nephrotic syndrome secondary to idiopathic membranous nephropathy.

A January 2004 private treatment record indicated the Veteran reported that he was diagnosed with idiopathic membranous nephropathy leading to nephrotic syndrome and that it initially developed as hematuria.  The examiner agreed with the reported diagnosis, noting significant loss of protein/albumin.

The Veteran was initially afforded a VA examination in October 2011.  At the examination, the Veteran reported a history of staphylococcus aureus infections and denied diabetes mellitus or a family history of renal disease.  The examiner noted that the Veteran had a current diagnosis for glomerulonephritis and had proteinuria, a symptom of renal dysfunction, but no recurring kidney infections.  The examiner opined that the glomerulonephritis was less likely than not incurred during service or caused by an in-service injury, event, or disease.  The rationale was that while the Veteran had recurring staphylococcus infection during service, a review of medical literature did not show any association between this infection and the current kidney disorder.  

In May 2015, the Board remanded the claim for an additional VA opinion.  Prior to the new VA examination, the Veteran began dialysis at a private treatment facility in August 2013 with Dr. A.  While these dialysis records are attached to the Veteran's claims folder, they did not provide any medical rationale or nexus to his kidney disorder, and thus, no further discussion is warranted.  The Veteran has also submitted medical literature, linking glomerulonephritis with staphylococcal infections.

Pursuant to the Board's remand, a VA examination was conducted in May 2016.  At this examination, the Veteran asserted that his current kidney disease was the result of a staphylococcus aureus infection contracted during active service.  The examiner opined that the glomerulonephritis and renal disease were less likely than not caused by the in-service staphylococcal infections.  The examiner explained that the medical literature reviewed did not support a causal nexus, and in fact the literature indicated a low probability of Staphylococcus aureus causing end stage renal disease/glomerulonephritis.  The examiner also explained that the amount of time which had lapsed between the initial 2003 glomerulonephritis diagnosis and discharge from service, in addition to the low possibility of a staph infection causing glomerulonephritis, supported her conclusion.  The examiner further noted that there is a lack of medical documentation from 1994-2003 linking staphylococcal infections to glomerulonephritis and/or eventual end stage renal disease.  With regard to the article the Veteran's representative submitted in support of causal nexus, the examiner opined that such literature was not probative, as that particular study investigated "diabetic" patients and the Veteran did not have a diagnosis for diabetes mellitus.  The examiner further noted that the medical literature indicates that sometimes the cause glomerulonephritis is unknown.  Many conditions can cause glomerulonephritis; in particular, glomerulonephritis may develop a week or two after recovery from a strep throat infection, or that it may develop from deposits of immunoglobulin A in the glomeruli, where immunoglobulin A nephropathy can progress for years without noticeable symptoms.  

Given the evidence of record, the Board finds that the third criterion for service connection, causal nexus, has not been met.  The competent evidence does not link the staphylococcus infections in service to the current glomerulonephritis and endstage renal disease.  Private physicians have opined that the etiology of the nephrotic syndrome was questionable and common causes would be due to membranous nephropathy or immunoglobulin A nephropathy, which the Veteran developed many years after service.  The VA examiners have opined that it is less likely than not the kidney disorder was linked to these recurrent infections and have supported their opinions with cogent rationales.  There has been no contrary medical evidence submitted.

The Board has also considered the medical literature submitted by the Veteran, but finds that it is of limited probative value.  The study does not address the Veteran's specific factual situation, but did state that the patients' renal functions recovered following dialysis for two months, which is not the case for the Veteran.  The medical evidence noted that the Veteran did not have a diabetes mellitus diagnosis.  As such, the medical literature is not applicable in this instance.  See Sacks v. West, 11 Vet. App. 314, 317 (1998). 

The Veteran is competent to attest to factual matters to which he has first-hand knowledge (i.e., pain).  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2006).  However, he has not shown to have the experience, training, or knowledge necessary to provide a competent etiology opinion as to his kidney disabilities.  The Board finds that such an etiology finding falls outside the realm of common knowledge of a layperson.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011); Jandreau v. Nicholson 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  For these reasons, the Veteran's lay assertions in this regard are entitled to little probative weight.  

Finally, glomerulonephritis and renal disease, as a chronic disease, was not present in service and did not manifest for many years thereafter.  That is, service treatment records do not reflect any complaint, finding, or treatment for a kidney disorder during service or within the presumptive period.  The Veteran's initial diagnosis of glomerulonephritis was not until many years after service.  As such, entitlement to service connection for chronic glomerulonephritis on a presumptive basis is not warranted.  38 C.F.R. §§ 3.307, 3.309 (2016).  

Further, service records did not contain findings sufficient to identify a chronic kidney disease in service and within a presumptive period, and chronicity was not sufficiently observed based on the contemporaneous service records.  There is no credible evidence to establish continuity of symptomatology after service.  The separation examination report was absent abnormal findings related to the kidney.  As such, service connection based on chronicity and continuity is not warranted.  38 C.F.R. § 3.303(b) (2016).

As the preponderance of the evidence is against the claim for service connection; there is no doubt to be resolved and service connection for a kidney disorder, to include chronic glomerulonephritis, is not warranted.  See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2016). Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).

Acquired Psychiatric Disorder

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f) (2016).  If a stressor claimed by a Veteran is related to his or her fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a PTSD diagnosis and that the Veteran's symptoms are related to the claimed stressor, then in the absence of clear and convincing evidence to the contrary and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  See 38 C.F.R. § 3.304(f)(3) (2016).

Otherwise, the law requires verification of a claimed stressor.  Where a determination is made that the Veteran did not "engage in combat with the enemy," or the claimed stressor is unrelated to combat, the Veteran's lay testimony alone will not be enough to establish the occurrence of the alleged stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  In such cases, the record must include service records or other credible evidence that supports and does not contradict the Veteran's testimony.  Doran v. Brown, 6 Vet. App. 283, 289 (1994).  Moreover, a medical opinion diagnosing PTSD does not suffice to verify the occurrence of the claimed in-service stressors.  See Moreau, 9 Vet. App. at 395-396; Cohen v. Brown, 10 Vet. App. 128, 142 (1997).

Based on the medical evidence, the criteria for PTSD have not been met.  The Veteran's service treatment records do not show a PTSD diagnosis, thus onset of PTSD in service is not established.  See 38 C.F.R. §§ 3.303, 3.304(f)(1) (2016).

Post-service VA treatment records do not indicate an official PTSD diagnosis, although a November 2010 VA medical record referenced the Veteran was following up with his PTSD during that visit.  

A November 2011 memorandum reflected that the RO tried several times to request additional information or evidence regarding the reported stressors.  The Veteran did not reply.  

At an April 2011 VA examination, a VA psychiatrist reviewed the Veteran's extensive history and conducted an in-person examination.  This VA examiner opined that the Veteran does not have a conclusive diagnosis of PTSD.  The examiner determined that the Veteran's reported stressors of stress issues, being afraid of nuclear malfunctions on his assigned ship, which was a nuclear weapons-carrying vessel, and tight quarters, did not meet Criterion A stressor requirements.  The examiner opined that the exhibited symptoms were more than likely a result of being confined to the ship and his issues with authority, but that the reported stressor did not qualify pursuant to VA regulations.  The examiner noted the Veteran did have current psychiatric diagnoses of alcohol abuse in remission, depression, and adjustment disorder with depressed mood.  The examiner also opined that the Veteran's depression began after his diagnosed kidney disease in 2003.

The Veteran was scheduled for another examination in July 2013.  However, the medical record reflects that while the psychiatrist was trying to calm his irritation, the Veteran "abruptly stood up and left the examination."  

VA medical records from 2011 to 2016 indicated anxiety in conjunction with his kidney disease, but were silent as to PTSD.  

The Board remanded this issue in May 2015 for an examination to determine whether any of the Veteran's current psychiatric disorders, including anxiety disorder were related to service.  At a May 2016 VA examination, a VA examiner determined that the Veteran does not have PTSD, as the reported stressors of confined spaces, firing from the ship and watching it at close-range, and putting out a helicopter fire aboard his ship, do not meet Criterion A stressor requirements.  

In finding service connection for PTSD is not warranted, the Board notes that the record is absent a diagnosis of PTSD (under DSM-IV or 5) that is based on corroborated stressor events.  As none of the reported stressors involved combat with the enemy, the Veteran's lay testimony alone is not enough to establish the occurrence of the alleged stressors.  Further, the Board has determined that none of the reported stressors involved "fear of hostile military or terrorist activity" as defined and contemplated by 38 C.F.R. § 3.304(f)(3).  

As the Veteran's claimed stressors are either uncorroborated by probative evidence or incapable of corroboration, any diagnosis of PTSD based upon such unverified stressors cannot serve as the basis to grant service connection for PTSD.  38 C.F.R. §§ 3.304(f), 4.125(a) (2016).
  
However, under Clemons, the Board broadened the claim to look at whether service connection could be established for an acquired psychiatric disorder, to include as caused or aggravated by his kidney disorder.  As the Veteran has a current diagnosis of adjustment disorder with anxiety and depression (due to his kidney disorder), the first criteria for service connection have been met.  However, the remaining criteria for service connection have not been met.

A November 1973 service treatment record indicated that the Veteran had a "temper tantrum" and emotional problems due to his petty officer.  He indicated he wanted to get out of active service.  A March 1974 service treatment record noted that the Veteran requested a medical board to seek a medical discharge to get out of active service due to his recurrent staphylococcus infections.  The examiner noted his medical history of infections, but reported that he was presently free of abscesses.  The examiner also noted that his past dealings have shown a "great deal of manipulative and immature behavior."  His recurrent abscesses have been used to evade work and as a means of manipulating others.  

An April 1974 service treatment record shows that the Veteran became very upset for being written up and had little common sense.  The Veteran's separation examination reflects diagnoses of immature personality disorder with passive aggressive personality disorder.  His service treatment records are otherwise silent for any diagnosed affective disorders (depression or anxiety).

A psychosis was not diagnosed within one year of discharge.  The Veteran was initially screened positive for depression and anxiety in August 2010 according to VA medical records. 

At the April 2011 VA examination, an examiner opined the Veteran's depression NOS and an adjustment disorder with depressed mood are related to his kidney disorder.  Records from 2012 to 2015 also reflect that the Veteran was found to have anxiety related to his kidney disorder.

The May 2016 VA examiner provided a diagnosis of adjustment disorder with anxiety.  The examiner opined that the current adjustment disorder with anxiety was less likely than not related to service.  The rationale was that the current adjustment disorder is a reaction to his kidney disorder.  The examiner further found that current objective testing did not identify significant depression or dysphoria and therefore, opined that the previously noted diagnoses for depression and adjustment disorder with depression resolved.  

Based on the evidence, the Board finds a lack of an in-service event, injury, or disease, or any basis to establish service connection.  

A psychiatric disorder was not diagnosed during active service, including at separation.  Thus, service connection based on onset in service is not warranted.  38 C.F.R. § 3.303(a).  With regard to the diagnoses of immature personality and passive aggressive behavior disorders in service, the Board notes that service connection cannot be granted for a personality disorder.  38 C.F.R. §§ 3.303 (c), 4.9. 4.127 (2016); see also Winn v. Brown, 8 Vet. App. 510, 516 (1996), appeal dismissed, 110 F.3d 56 (Fed. Cir. 1997) (specifically holding that 38 C.F.R. § 3.303 (c), as it pertains to personality disorder, is a valid exercise of the authority granted to the Secretary of Veterans Affairs); see also Beno v. Principi, 3 Vet. App. 439, 441(1992).

There is also no evidence of a psychosis in service or within one year after discharge from service.  Further, as the Veteran is not diagnosed with a psychosis, the theories of chronicity and continuity of symptomatology are not applicable.  Therefore, service connection cannot be established on a presumptive basis.  See 38 C.F.R. § 3.303(b); 3.307; 3.309.

Although the May 2016 examiner did not provide a specific opinion regarding the prior diagnoses of depression and adjustment disorder with depression (on the basis that such diagnoses are no longer appropriate), the medical record of evidence overwhelmingly indicates the Veteran's current adjustment disorder with anxiety- as well as the prior diagnoses of depression and adjustment disorder with depression- are related to his kidney disorder.  The examiner's opinion is consistent with the evidence of record and was based on upon clinical evaluation and interview, and medical expertise.  The Board finds it persuasive.  There is no persuasive medical evidence to the contrary.

To the extent that any psychiatric disorder diagnosed over the course of the appeal has been linked to the Veteran's kidney disorder, the Board has denied service connection for a kidney disorder herein.  As such, service connection for the claimed psychiatric disorder is not possible under the theory of secondary service connection.  

While the Veteran is competent to report first-hand knowledge matters, determining the etiology of an acquired psychiatric disorder falls outside the realm of common knowledge of a layperson.  See Washington, 19 Vet. App at 368; Kahana, 24 Vet. App. at 435; and Jandreau, 492 F.3d at 1377 n.4.  For these reasons, the Board finds the medical evidence more probative as to whether a causal nexus exists between the current disabilities and service and outweighs the Veteran's lay assertions in that regard.

As the preponderance of the evidence is against the claim for service connection; there is no doubt to be resolved and service connection for an acquired psychiatric disorder is not warranted.  See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2016). Gilbert, 1 Vet. App. at 55-56.

ORDER

Service connection for a kidney disorder, to include chronic glomerulonephritis, claimed to be caused by in-service staphylococcus infections, is denied.

Service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), anxiety disorder, depression, and an adjustment disorder with depressed mood, including as caused by a kidney disorder, is denied.



____________________________________________
D. JOHNSON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


